On Rehearing.
PER CURIAM.
Appellant raises the point that title to the jointly owned property should vest in him in the event he is able to raise the funds necessary to pay off the property settlement without a public sale by the register.
We are confident that the lower court would protect appellant in such eventuality, but we do direct that the property *332settlement provided for in the decree shall not be paid to appellee until appellee conveys her interest in the property to appellant, or a grantee named by appellant, in the event the funds are paid over to the register without a sale of the property.
Appellant also points out that the attorneys’ fee allowed in the court below would exceed fifty per cent of his income after taxes and that this would have to be paid in a lump sum. After serious consideration and consultation, we set the attorneys’ fee below at $7,500 instead of $10,-000.
Opinion extended and application for rehearing overruled.
LIVINGSTON, C. J., and SIMPSON, MERRILL and HARWOOD, JJ., concur.